REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior art references of record, singly or combined, teach a nanoparticle comprising an iron-containing core and an interface comprising a second metal wherein a concentration gradient of the two metals exists radially from the center to the interface.  Maye et al. (US 2014/0272447), Kang (“Multimetallic core/interlayer/shell nanostructures as advanced electrocatalysts, Nano letters, 2014) or Gao et al (J. Am. Chem. Soc. 2007, 129, 1428-1433) teach nanoparticle comprising an Fe-containing core or center and a shell or interlayer comprising a second metal wherein the concentration of Fe is higher in the core/center; however, what these references fail to teach is to control the weight ratio of the two metals to obtain a concentration gradient of the metals radially from the center.  While there is discussion of the non-Fe metal diffusing toward the outer layer or interlayer, the diffusion generates a void between the center and the outer layer rather than concentration gradient transitioning radially as required in the instant claims.  The method of forming the layer containing the second (non-Fe) metal as described in these references, without multiple additions of the precursor of the second metal into the Fe-containing solution where the weight ratio of Fe:non-Fe metal is controlled could not have resulted in the concentration gradient as required in the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511.  The examiner can normally be reached on Monday to Friday, 10:00 am to 7:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



May 8, 2021